Exhibit 99 Titan Reports All-Time Record Sales and Income from Operations Quincy, IL. - Titan International, Inc. (NYSE: TWI) July29, Second quarter highlights: · Sales for second quarter 2008 of $269.1 million were the highest in the company’s history, an increase of 28 percent, compared to $210.3 million in the second quarter of 2007. · Gross profit was $41.9 million for the second quarter of 2008, a 54 percent improvement from $27.3 million in the second quarter of last year. · Income from operations was an all-time quarterly record $24.4 million for the second quarter of 2008, rising 85 percent, compared to $13.2 million in the second quarter of 2007. · Net income improved 168 percent to $13.3 million for the second quarter of 2008, over the $5.0 million recorded in last year’s quarter. · Basic and diluted earnings per share were $.48 cents for the quarter, an increase of 167 percent compared to $.18 cents in the second quarter of 2007. · Titan’s stockholders’ equity surpassed the $300 million mark and ended the second quarter at $305.7 million, as compared to the year-end balance of $272.5 million. Statement of Chief Executive Officer: “The first half of 2008 saw higher commodity prices drive a strong demand in the agricultural market,” said Chairman and CEO Maurice M. Taylor Jr. “This helped propel Titan to record sales levels for the quarter and year-to-date. Despite high raw material costs, the company was able to show improvement in gross profit by continuing to improve manufacturing efficiencies and better align Titan sales prices with production cost. “Titan has also benefited in the past months from a preliminary ruling from the U.S.
